Case 19-21067-jra Doc 6 Filed 04/24/19 Page 1 of 5

Fill in this information to identify your casc:

 

 

 

 

 

 

 

Debtor l Carrle Anne Kludt
First Name Middle Name Last Name
Debtor 2
(Spouse, if {i]ing) l-'irst Name Middle Name Last Name
United States Bankruptcy Court for the: NORTHERN DlSTRlCT OF IND|ANA l:l Check if this is an amended plan, and
list below the sections of the plan that
Case numben have been changed.
(lf known)
Official Form 113
Chapter 13 Plan 12/17

 

-N¢m~ces

 

To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be contirmable.

In the following notice to creditors, you must check each box that applies

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modit'led, or eliminated.
You should reed this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. lf you do not have
an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
continuation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Banlo'uptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to continuation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance Debtors must check one box on each line to state whether or not the
plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
will be ineffective if set out later in the plan,

 

 

 

 

l.l A limit on the amount of a secured claim, set out in Section 3.2, which may result in l included |:l Not lncluded
a partial payment or no payment at all to the secured creditor

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, l:l lncluded l Not lncluded
set out in Section 3.4.

1.3 Nonstandard provisions, set out in Part 8. l:l lncluded l Not lncluded

 

 

 

 

 

 

Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:
§_B_!`L$_B_ per Bi-Weekly for §§ months

Insert additional lines if needed.

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

2.2 Regular payments to the trustee will he made from future income in the following manner.

Check all that apply.'
l Debtor(s) will make payments pursuant to a payroll deduction order.

l Debtor(s) will make payments directly to the trustee.
l:l Othcr (specify method of payment):

2.3 lncome tax refunds.

Check one.
l:l Debtor(s) will retain any income tax refunds received during the plan tenn.
APPENDIX D Chapter 13 Plan Page l

Sohwm Copyriglu (c) 1996-2019 Bm Cmc. LLC - www.besteaseeom Btst CascBmkmpu:y

Case 19-21067-jra Doc 6 Filed 04/24/19 Page 2 of 5

Debtor Carrie Anne Kludt Case number

 

 

l:l chtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee all income tax refunds received during the plan tcrm.

l Debtor(s) will treat income refunds as follows:

Debtors will turn over to the Trustee combined tax refunds in excess of $750.00 received during the first
three (3) years of the plan, in any year Debtor's income exceeds $25,000, to he used as a dividend to
unsecured creditors. This does not include the earned income credit or the child tax credit.

2.4 Additional payments.

Check onc.
l None. ll "None” is checked the rest of § 2.4 need not be completed or reproduced
2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is S6,660.00.

Part 3: Treatment of Secured CIaims

 

3.1 Maintenance of payments and cure of dcfault, if any.
Clzeck one.
l None. br “None " is checked the rest o_f§ 3.] need not l)e completed or reproduced
3.2 chuest for valuation of security, payment of fully secured claims, and modification of undersecured claims. Clteck one.
l:l None. lf "None " is checked the rest of§ 3.2 need not be completed or reproduced

The remainder of this paragraph will be effective only if the applicable box in Part l of tlu's plan is checked

l The dcbtor(s) request that the court determine the value ofthe secured claims listed below. For each non-governmental secured
claim listed below, thc dcbtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
secured claim. For secured claims of govemmental units. unless otherwise ordered by the court, the value of a secured claim
listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
listed claim, the value ofthc Secured claim will be paid in full with interest at the rate stated bclow.

The portion of any allowed claim that exceeds the amount ofthe secured claim will be treated as an unsecured claim under Part 5
of this plan, lfthe amount ofa creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
treated in its entirety as an unsecured claim under Part 5 ofthis plan. Unless otherwise ordered by the court, the amount of the
creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph

The holder of any claim listed below as having value in the column headed Amolmt ofsecnred claim will retain the lien on the
property interest of the debtor(s) or the estatc(s) until the earlier oi`:

(a) payment ofthe underlying debt determined under nonbankruptcy law. or

(b] discharge ofthe underlying debt under ll U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

Name of Estimated Collateral Va|ue of Amount of Amount of Interest Monthly Estimated
creditor amount of collateral claims senior secured claim rate payment to total of
creditor's to creditor's creditor monthly
total claim claim payments
2011
Chevy
Mid“'esi Traverse
Tifle 175000
Loans $2,900.00 miles $3,000.00 $0.00 $2,900.00 5.50% $87.57 $3,152.47

 

lnsert additional claims as needed
3.3 Secured claims excluded from 11 U.S.C. § 506.

Checlt onc.

Oft`lcial Form 113 Chaptcr 13 Plan Page 2

Snft\va.rc Copyright {c) l996-20l9 Bcst (`nsc. LLC - \v\v\\'.bcstcnse.com Bcs| Casc Bunkruptcy

Case 19-21067-jra Doc 6 Filed 04/24/19 Page 3 of 5

Debtor Carrle Anne Kludt Case number

 

l None. If "None " is checked, the rest of § 3.3 need not be completed or reproduced

3.4 Lien avoidance.

Check one.
l None. lf “None " is checked the rest of § 3.4 need not be completed or reproduced

3.5 Surrender of collateral.

Check one.
l None. lf “None" is checked, the rest of § 3.5 need not be completed or reproduced

mreatment of Fees and Priority Claims

4.1 General
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest

4.2 Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 4.00% of plan payments; and
dining the plan tenn, they are estimated to total $266.40.

4.3 Attomey's feec.
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $1,700.00.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
Check one.

l:l None. (f "None” is checked the rest of § 4.4 need not be completed or reproduced
l The debtor(s) estimate the total amount of other priority claims to be §0.00

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.
l None. lf "None ” is checked the rest of § 4.5 need not be completed or reproduced

Treatment of Nonpriority Unsecured Claims
5.1 Nonpriority unsecured claims not separately classified.
Allowed nonpriority unsecured claims that are not separately classiiied will be paid, pro rata. lf more than one option is checked, the option
providing the largest payment will be effective Check all that apply.
l:l The sum of $

l:l % of the total amount of these claims, an estimated payment of $ .
l The funds remaining after disbursements have been made to all other creditors provided for in this plan,

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00 .
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

l None. lf "None ” is checked, the rest of § 5.2 need not be completed or reproduced

5.3 Other separately classified nonpriority unsecured claims. Check one.

l None. If "None ” is checked the rest of § 5.3 need not be completed or reproduced

Oflicial Form l 13 Chapter 13 Plan Page 3
Soltwan: Copyright (c) l996-2019 B§t Ctn:c, LLC - www.batcase.com Bwt Casc Ban.k!uptcy

Case 19-21067-jra Doc 6 Filed 04/24/19 Page 4 of 5

Debtor Carrie Anne K|udt Case number

 

Executory Contracts and Unexplred Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected. Check one.

- None. If “None ” is checked, the rest of § 6. l need not be completed or reproduced

Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check the app/table box:
L__l plan confirmation
l entry of discharge

l:l other:

 

Nonstandard Plan Provisions

8.1 Check "None” or List Nonstandard Plan Provisions
- None. If “None ” is checked, the rest of Part 8 need not be completed or reproduced

Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

If the Debtor(s) do not have an attorney, th tor(s) must sign below, otherwise the Debtor(s) signatures are optional. T he attorney fbr Debtor(s),
if any t sign bel .
X )\_/ X

 

 

 

 

 

[Cji$r(e Anne K|udt Signature of Debtor 2
Signature of Debtor l
Executed on c//Z z//? Executed on
X Date \//°\ 7' // iv
‘eh?l"stop°her Schmidga
Signature of Attomey for ebtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Ol`iicial Form 113, other than any nonstandard provisions
included in Part 8.

Oft`lcial Form l 13 Chapter 13 Plan Page 4
Sohwm'c Copyri§u (c) 1996-2019 Bm Case. LLC - www.bstease.oom Bcsl Case Bankxuptcy

Case 19-21067-jra Doc 6 Filed 04/24/19 Page 5 of 5

Debtor Carrie Anne K|udt Case number

 

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Maintenance and cure payments on secured claims (Part 3, Section 3.! total) $0.00
b. Modified secured claims (Part 3, Section 3.2 total) $3,152.47
c. Secured claims excluded from ll U.S.C. § 506 (Part 3, Section 3.3 total) $0.00
d. Jndicial liens or security interests partially avoided (Part 3, Section 3.4 total) $0.00
e. Fees and priority claims (Part 4 total) $L966.40
f. Nonpriority unsecured claims (Part 5, Section 5. l, highest stated amount) $1 ,541 .13
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.l total) $0.00
j. Nonstandard payments (Part 8, total) + $0.00
'l`otal of lines a through j $6,660.00
0flicial Form 113 Chapter 13 Plan Page 5

Soh\v:m: Copyright (c) 1996-2019 Bcst Cmc. LLC - www.bestcase.com Best Case Banln'uptcy

